

LIMELIGHT NETWORKS, INC.
SAJID MALHOTRA EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is entered into as of March __, 2014
(the “Signing Date”), by and between Limelight Networks, Inc. (the “Company”)
and Sajid Malhotra (“Executive”).
1.Duties and Scope of Employment.
(a)    Positions and Duties. Effective as of March 24, 2014 (the “Effective
Date”), Executive will commence service as the Company’s Senior Vice President,
Strategy, Corporate Development & Investor Relations. Executive will report to
the Company’s Chief Executive Officer (the “CEO”). As of the Effective Date,
Executive will render such business and professional services in the performance
of his duties, consistent with Executive’s position within the Company, as will
reasonably be assigned to him by the CEO, Chief Financial Officer (“CFO”) or the
Company’s Board of Directors (the “Board”). Executive will work closely and
collaboratively with the CEO, CFO and other members of the senior leadership
team on matters of corporate strategy, special projects, M&A activities and
other matters within Executive’s areas of responsibility. Without limiting the
foregoing, Executive will be responsible for the design, development and
execution of corporate strategy, managing merger, acquisition and divestiture
projects, and business development. Executive will also be responsible for
designing and implementing an enterprise wide procurement function. A
significant component of Executive’s responsibility will the execution and
timely and successful completion of special projects assigned from time to time
by the CFO or CEO (as reasonably assigned consistent with Executive’s position
within the Company). The period Executive is employed by the Company under this
Agreement is referred to herein as the “Employment Term.” Executive will be
based at his home office in Mason, Ohio, but will spend such time in the
Company’s Tempe, Arizona and San Francisco, California offices and will travel
on Company business to such other locations and for such periods, as may be
necessary or appropriate to carry out his responsibilities or as may be directed
by the CFO; and it is expected that Executive will travel extensively on Company
business.
(b)    Obligations. During the Employment Term, Executive, except as provided in
this Agreement, will devote Executive’s full business efforts and time to the
Company and will use good faith efforts to discharge Executive’s obligations
under this Agreement to the best of Executive’s ability and in accordance with
each of the Company’s written corporate guidance and ethics guidelines, conflict
of interests policies, code of conduct and other policies and procedures as the
Company may adopt from time to time. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation, or
consulting activity for any direct or indirect remuneration without the prior
approval of the CFO (which approval will not be unreasonably withheld);
provided, however, that Executive may, without the approval of the CFO, serve in
any capacity with any civic, educational, professional, industry or charitable
organization, provided such services do not interfere with Executive’s
performance of his obligations to Company, are disclosed in writing to the
Company and are otherwise consistent with the Company’s policies.

Malhotra Employment Agt.doc    -1-

--------------------------------------------------------------------------------



(c)    No Conflicts. Executive hereby represents, warrants and covenants to the
Company that as of the Effective Time, Executive will not be a party to any
contract, understanding, agreement or policy, written or otherwise, that will be
breached by Executive’s entering into, or performing services under, this
Agreement. Executive further represents that he has disclosed to the Company in
writing all threatened, pending, or actual claims that are unresolved and still
outstanding as of the Signing Date, in each case, against Executive of which he
is aware, if any, as a result of his employment with any previous employer or
his membership on any boards of directors.
(d)    Other Entities. Executive agrees to serve if appointed, without
additional compensation, as an officer and director for each of the Company’s
subsidiaries, partnerships, joint ventures, limited liability companies and
other affiliates, including entities in which the Company has a significant
investment as determined by the Company. As used in this Agreement, the term
“affiliates” will mean any entity controlled by, controlling, or under common
control of the Company.
2.    At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment.
3.    Compensation.
(a)    Base Salary. Commencing with the Effective Date, the Company will pay
Executive an annual salary of $200,000 as compensation for his services (such
annual salary, as is then effective, to be referred to herein as “Base Salary”).
Executive’s Base Salary will be subject to annual review. The Base Salary will
be paid periodically in accordance with the Company’s normal payroll practices
and will be subject to the usual, required withholdings.
(b)    Annual Incentive. Executive will be eligible to receive annual cash
incentives payable for the achievement of performance goals established by the
Board or by the Compensation Committee of the Board (the “Committee”). During
calendar year 2014, Executive’s target annual incentive (“Target Annual
Incentive”) will be $100,000. The Target Annual Incentive for 2014 shall be
prorated for the portion of calendar year 2014 during which Executive is an
employee of the Company. The actual earned annual cash incentive, if any,
payable to Executive for any performance period will depend upon the extent to
which the applicable performance goal(s) specified by the Committee are achieved
and subject to the terms and conditions of the applicable incentive plans as
approved by the Committee. Any annual cash incentives earned pursuant to this
Section 3(b) will be paid to Executive as soon as reasonably practicable
following the date on which such annual cash incentives are earned, but in no
event will be paid later than March 15 of the year following the year in which
such annual cash incentives are earned.
(c)    Special Performance Bonus. During the Employment term Executive will also
be eligible to receive special cash incentives (“Special Incentive(s)”) payable
for the achievement of special project and other performance goals established
by the CFO and the CEO. For calendar year 2014,

Malhotra Employment Agt.doc    -2-

--------------------------------------------------------------------------------



Executive’s target Special Incentive (“Target Special Incentive” and together
with the Target Annual Incentive and the Base Salary, the “Target Annual
Compensation”) will be $200,000. The amount of any Special Incentive for any
particular special project must be established and approved jointly by the CFO
and CEO concurrently with the establishment of the performance goals and prior
to the commencement of the particular special project. For clarity, Executive
will be eligible to receive the Special Incentive if Executive meets the
performance goals specified by the CFO and the CEO for the applicable period,
regardless of whether such performance goals or Executive’s work involves
special projects. For clarity, the performance goals for any particular
performance period must be established in writing prior to or at the
commencement of the applicable performance period, and the performance goals for
any particular special project for which Special Incentives may be earned also
must be established in writing prior to or at the commencement of the special
project. If a Special Incentive is based upon a particular performance period
(e.g. fiscal year 2014) then it shall also be prorated for the portion of
performance period during which Executive is an employee of the Company;
provided however Executive must be an employee of the Company upon successful
completion of the special project or specified performance period as applicable
to be eligible to receive the associated Special Incentive. The actual earned
Special Incentive, if any, payable to Executive for any special project or
performance period will also depend upon the extent to which the applicable
performance goal(s) for the special project or performance period are achieved
and subject to the terms and conditions of the applicable Special Incentive
program as approved by CFO and CEO. Whether, and the extent to which, each
special project or specified performance period has been successfully completed
will be determined by the CFO subject to review and approval by the CEO. Any
Special Incentives earned pursuant to this Section 3(c) will be paid to
Executive as soon as reasonably practicable following the date on which such
Special Incentives are earned based on the terms and conditions of the
particular special project or performance period, but in no event will be paid
later than March 15 of the year following the year in which such Special
Incentive is earned.
(d)    Equity Awards.
(i)    On or before the third day following the Effective Date (or as soon
thereafter as is consistent with the Company’s Equity Award Policy), the Company
will issue to Executive 200,000 Restricted Stock Units (“RSUs”) and 200,000
non-qualified stock options(“Stock Options”) pursuant the Company’s 2007 Equity
Incentive Plan (the “Plan). The RSUs and Stock Options will be granted under and
subject to the terms, definitions and provisions of the Plan and the Company’s
form of equity award agreement. The exercise price of the Stock Options will be
the fair market value of the Company’s common shares (as defined in the Plan) on
the grant date (which will be the date the grant is approved by the Committee or
such later day as may be set by the Committee in accordance with the Company’s
Equity Award Policy). One- quarter (1/4th) of the RSUs will vest on the first
anniversary of the Effective Date, and one- sixteenth (1/16th) of the RSUs will
vest on June 1, 2015 and an additional one-sixteenth (1/16th) will vest on the
first day of each September, December, March and June thereafter until all of
the RSUs have vested (four years), provided Executive continues to be a Service
Provider through each such vesting date. One-quarter (1/4th) of the Stock
Options will also vest on the first anniversary of the Effective Date, and
one-forty-eighth (1/48th) of the Stock Options will vest on the 24th day of
April, 2015 and on the 24th day of each month thereafter until all of the Stock
Options have vested (four years),

Malhotra Employment Agt.doc    -3-

--------------------------------------------------------------------------------



provided Executive continues to be a Service Provider through each such vesting
date (If a vesting date falls on a holiday or weekend then the vesting will be
deemed to occur on the next business day).
(ii)    Executive may from time to time be issued stock options, RSUs or other
equity awards under the Plan or a successor plan. Such awards together with the
equity awards issued pursuant to this Agreement may be referred to in this
Agreement as Equity Awards.
(iii)     In the event that the Company consummates a Change of Control
transaction, 50% of Executive’s then outstanding unvested Equity Awards will
vest immediately. In the event Executive’s employment is terminated in
connection with a Change of Control, the balance of Executive’s then outstanding
Equity Awards may vest as provided in Section 7(b) below.
4.    Employee Benefits.
(a)    Generally. Executive will be eligible to participate in accordance with
the terms of all Company employee benefit plans, policies, arrangements and
perquisites that are applicable to other officers of the Company.
(b)    Vacation. Executive will be entitled to receive paid annual vacation in
accordance with Company policy for other vice president level officers as such
policy exists from time to time.
(c)    Relocation Allowance. If Executive is required by the Company to relocate
his principal residence to the Phoenix, Arizona metropolitan area then the
Company will reimburse Executive for bona fide moving expenses related to the
relocation up to a maximum of $75,000. Moving expenses must be submitted for
reimbursement in accordance with the Company’s business expense policy as in
effect from time to time. The Company will not require Executive to relocate to
the Phoenix, Arizona area prior to June 2016.
5.    Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and other business expenses, including professional association
fees, incurred by Executive in the furtherance of the performance of Executive’s
duties hereunder. Executive is expected to travel frequently to the Company’s
Tempe, Arizona and other offices. For clarity, the Company will pay or reimburse
Executive for all expenses associated with this travel incurred in accordance
with the Company’s expense reimbursement policy, subject to Executive’s
submission of these expenses for reimbursement in accordance with the Company’s
expense reimbursement policy. All reimbursements to Executive by the Company
pursuant to this Section 5 shall be in accordance with the Company’s expense
reimbursement policy as in effect from time to time. Executive shall also be
entitled to receive reimbursement from the Company for the legal fees and costs
incurred by him in connection with the review and negotiation of this Agreement
not to exceed two thousand five hundred ($2,500) dollars.
6.    Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
Base Salary accrued up to the effective date of termination; (b) unpaid, but
earned and accrued annual incentive for any completed fiscal year as of his
termination of employment; (c) pay for accrued but unused vacation; (d) benefits
or compensation as provided under the terms of any employee benefit and
compensation agreements

Malhotra Employment Agt.doc    -4-

--------------------------------------------------------------------------------



or plans applicable to Executive; (e) unreimbursed business expenses required to
be reimbursed to Executive; and (f) rights to indemnification Executive may have
under the Company’s Certificate of Incorporation, Bylaws and this Agreement as
applicable. In the event Executive’s employment with the Company terminates for
any reason (other than Cause), Executive will be entitled to exercise any
outstanding vested stock options until the first to occur of: (i) the date that
is six (6) months following the later of such termination of employment or the
date upon which Executive ceases to be a Service Provider (as defined in the
Plan), (ii) the applicable scheduled expiration date of such award (in the
absence of any termination of employment) as set forth in the award agreement,
or (iii) the ten (10) year anniversary of the award’s original date of grant.
For purposes of clarity, the term “expiration date” shall be the scheduled
expiration of the option agreement and not the period that Executive shall be
entitled to exercise such option. In addition, if the termination is by the
Company without Cause or resignation by Executive for Good Reason, Executive
will be entitled to the amounts and benefits specified in Section 7 subject to
the conditions specified in this Agreement.
7.    Severance.
(a)    Termination Without Cause or Resignation for Good Reason other than in
Connection with a Change of Control. If Executive’s employment is terminated by
the Company without Cause or Executive terminates voluntarily for Good Reason
and such termination is not in Connection with a Change of Control, then,
subject to Section 8, Executive will receive: (i)  payment of an amount equal to
Executive’s Base Salary and Target Annual Incentive for the year in which the
termination occurs (subject to applicable tax withholdings), such amount to be
paid in accordance with the Company’s normal payroll policies over the course of
twelve (12) months;   and (ii) reimbursement for premiums paid for continued
health benefits for Executive (and any eligible dependents) under the Company’s
health plans until the earlier of (A) twelve (12) months, payable when such
premiums are due (provided Executive validly elects to continue coverage under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)), or (B) the date
upon which Executive and Executive’s eligible dependents become covered under
similar plans.
(b)    Termination Without Cause or Resignation for Good Reason in Connection
with a Change of Control. If Executive’s employment is terminated by the Company
without Cause or Executive terminates voluntarily for Good Reason and the
termination is in Connection with a Change of Control, then, subject to
Section 8, Executive will receive: (i)  payment of an amount equal to
Executive’s total Target Annual Compensation for the year in which the
termination occurs (subject to applicable tax withholdings) less any portion of
the Special Incentive for the year in which termination occurs that has already
been paid to Executive, such amount to be paid in accordance with the Company’s
normal payroll policies over the course of twelve (12) months; (ii) 100% of
Executive’s then outstanding unvested Equity Awards will vest, and
(iv) reimbursement for premiums paid for continued health benefits for Executive
(and any eligible dependents) under the Company’s health plans until the earlier
of (A) twelve (12) months, payable when such premiums are due (provided
Executive validly elects to continue coverage under COBRA), or (B) the date upon
which Executive and Executive’s eligible dependents become covered under similar
plans.
(c)    Voluntary Termination without Good Reason or Termination for Cause. If
Executive’s employment is terminated voluntarily without Good Reason or is
terminated for Cause by

Malhotra Employment Agt.doc    -5-

--------------------------------------------------------------------------------



the Company, then, except as provided in Section 6, (i) all further vesting of
Executive’s outstanding Equity Awards will terminate immediately and stock
options shall be exercisable as provided in Section 6; (ii) all payments of
compensation by the Company to Executive hereunder will terminate immediately,
and (iii) Executive will be eligible for severance benefits only in accordance
with the Company’s then established plans. In the event that Executive’s
employment is terminated due to death or Disability, twenty-five percent (25%)
of Executive’s then unvested Equity Awards shall vest.
8.    Conditions to Receipt of Severance: No Duty to Mitigate.
(a)    Separation Agreement and Release of Claims. The receipt of any severance
or other benefits pursuant to Section 7 will be subject to Executive signing and
not revoking a separation agreement and release of claims in a form acceptable
to the Company and provided that such release of claims becomes effective and
irrevocable no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”). The Company shall deliver such form to
Executive within five (5) business days after the date of termination. No
severance or other benefits pursuant to Section 7 will be paid or provided until
the separation agreement and release of claims becomes effective and
irrevocable. If the separation agreement and release of claims does not become
effective by the Release Deadline, Executive will forfeit any rights to
severance or benefits under this Agreement. Any severance payments or benefits
under this Agreement that would be considered Deferred Compensation Severance
Benefits (as defined in Section 24), will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following
Executive’s “separation from service”, or, if later, such time as required by
Section 24. Any installment payments that would have been made to Executive
during the sixty (60) day period immediately following Executive’s “separation
from service” but for the preceding sentence will be paid to Executive on the
sixtieth (60th) day following Executive’s “separation from service” and the
remaining payments will be made as provided in this Agreement. If Executive
should die before all of the severance amounts have been paid, such unpaid
amounts will be paid in a lump-sum payment promptly following such event to
Executive’s designated beneficiary, if living, or otherwise to the personal
representative of Executive’s estate.
(b)    Non-solicitation and Non-competition. The receipt of any severance or
other benefits pursuant to Section 7 is subject to Executive agreeing that
during the Employment Term and for twelve (12) months thereafter, Executive will
comply with all of the restrictive covenants contained in the Confidential
Information Agreement (as defined in Section 12 below), including without
limitation, the non-compete, non-solicitation of employees and non-solicitation
of customers covenants contained in Section 5 of the Confidential Information
Agreement.
(c)    Nondisparagement. During the Employment Term and for twelve (12) months
thereafter, Executive and the Company in its official communications will not
knowingly and materially disparage, criticize, or otherwise make any derogatory
statements regarding the other. The Company will instruct its officers and
directors to not knowingly and materially disparage, criticize, or otherwise
make any derogatory statements regarding Executive. Notwithstanding the
foregoing, nothing contained in this agreement will be deemed to restrict
Executive, the Company or any of the Company’s current or former officers and/or
directors from providing factual information to any governmental or regulatory
agency (or in any way limit the content of any such information) to the extent
they are

Malhotra Employment Agt.doc    -6-

--------------------------------------------------------------------------------



requested or required to provide such information pursuant to applicable order,
subpoena, law or regulation.
(d)    Other Requirements. Executive’s receipt of continued severance payments
pursuant to Section 7 will be subject to Executive continuing to comply with the
terms of the Confidential Information Agreement and the provisions of this
Section 8.
(e)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.
9.    Excise Tax. In the event that the benefits provided for in this Agreement
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and will be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Executive’s severance benefits payable under the terms of this Agreement will be
either (a) delivered in full, or (b) delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after‑tax basis, of the greatest amount of
severance benefits. Any reduction in payments and/or benefits required by this
Section 9 will occur in the following order: (1) reduction of cash payments; (2)
reduction of vesting acceleration of equity awards; and (3) reduction of other
benefits paid or provided to Executive. In the event that acceleration of
vesting of equity awards is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant for Executive’s equity
awards. If two or more equity awards are granted on the same date, each award
will be reduced on a pro-rata basis.
10.    Definitions.
(a)    Cause. For purposes of this Agreement, “Cause” will mean:
(i)    Acts or omissions constituting gross negligence, recklessness or willful
misconduct on the part of Executive with respect to Executive’s obligations
under this Agreement or otherwise relating to the business of the Company, or
failure or refusal, after written notice thereof from the CFO or CEO and an
opportunity to cure of at least 10 business days, to carry out lawful directions
from the CFO or CEO with respect to Executive’s obligations under this Agreement
or otherwise relating to the business of the Company;
(ii)    Any act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee of the Company with the intention or reasonable
expectation that such action may result in the substantial personal enrichment
of Executive;
(iii)    Executive’s conviction of, or plea of nolo contendere to, a felony that
the Board reasonably believes has had or will have a material detrimental effect
on the Company’s reputation or business;

Malhotra Employment Agt.doc    -7-

--------------------------------------------------------------------------------



(iv)    A breach of any fiduciary duty owed to the Company by Executive that has
a material detrimental effect on the Company’s reputation or business;
(v)    Executive being found liable in any Securities and Exchange Commission or
other civil or criminal securities law action or entering any cease and desist
order with respect to such action (regardless of whether or not Executive admits
or denies liability);
(vi)    Executive (A) obstructing or impeding; (B) endeavoring to obstruct,
impede or improperly influence, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause”; or
(vii)    Executive’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or Executive’s loss of any governmental or self-regulatory license
that is reasonably necessary for Executive to perform his responsibilities to
the Company under this Agreement, if (A) the disqualification, bar or loss
continues for more than thirty (30) days, and (B) during that period the Company
uses its good faith efforts to cause the disqualification or bar to be lifted or
the license replaced. While any disqualification, bar or loss continues during
Executive’s employment, Executive will serve in the capacity contemplated by
this Agreement to whatever extent legally permissible and, if Executive’s
employment is not permissible, Executive will be placed on leave (which will be
paid to the extent legally permissible).
(b)    Change of Control. For purposes of this Agreement, “Change of Control”
will mean the occurrence of any of the following events:
(i)    The consummation by the Company of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation;
(ii)    The approval by the stockholders of the Company, or if stockholder
approval is not required, approval by the Board, of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
(iii)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than Goldman Sachs and its
related funds and entities, becoming the “beneficial owner” (as defined in Rule
13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities.

Malhotra Employment Agt.doc    -8-

--------------------------------------------------------------------------------



(c)    Disability. For purposes of this Agreement, “Disability” will mean
Executive’s absence from his responsibilities with the Company on a full-time
basis for 120 calendar days in any consecutive twelve (12) month period as a
result of Executive’s mental or physical illness or injury.
(d)    In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment is terminated by the Company within
three (3) months prior to the execution of an agreement that results in a Change
of Control or twelve (12) months following a Change of Control.
(e)    Good Reason. For purposes of this Agreement, “Good Reason” means
Executive’s voluntary resignation of employment because of the existence of any
of the following reasons and which reason(s) continue following the expiration
of any cure period (as discussed below), without Executive’s written consent:
(i)    A substantial, material reduction without his consent of the Executive's
title, authority, position, duties, or responsibilities from those in effect
immediately prior to the reduction, or a material adverse change in the
Executive's reporting responsibilities, provided however a sale, separation or
spin-off of a portion of the Company’s business operations provided the Company
remains a going concern and provided Executive’s title, authority, duties,
position and responsibilities with respect to the remaining business operations
are not materially reduced will also not be considered a basis for Good Reason
resignation;
(ii)    A material reduction in Executive’s cash compensation (either Base
Salary, Target Annual Compensation as in effect immediately prior to such
reduction. Notwithstanding the foregoing, a one‑time reduction that also is
applied to other similarly situated executive officers of the Company and which
one‑time reduction reduces the cash compensation by a percentage reduction of
10% or less in the aggregate will not be deemed material and will not constitute
“Good Reason”;
(iii)     A failure by the Company to require any successor entity to the
Company specifically to assume all of the Company's obligations to the Executive
under this Agreement;
(iv)    A material change in the geographic location from which Executive must
perform services (that is, a requirement that Executive re-locate his permanent
residence to a location other than Cincinnati, Ohio) prior to June 1, 2016, it
being recognized that Executive will be required to travel extensively in
performance of his business duties; or
(v)    A material breach by the Company (or its successor) of any material
contractual obligation owed Executive pursuant to this Agreement (including,
without limitation, the failure of the Company to obtain the assumption of this
Agreement by a successor) that is not cured following notice and the cure period
as provided below.
Executive will not resign for Good Reason without first providing the Company
with written notice within thirty (30) days of the event that Executive believes
constitutes “Good Reason”

Malhotra Employment Agt.doc    -9-

--------------------------------------------------------------------------------



specifically identifying the acts or omissions constituting the grounds for Good
Reason and a 45-day cure period.
11.    Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s Certificate of
Incorporation, Bylaws and an Indemnification Agreement between Executive and
Company of even date herewith (the “Indemnification Agreement”). Executive will
be provided directors and officers insurance coverage, on terms no less
favorable than provided to any other Company executive officer or director.
12.    Confidential Information. Executive will execute or if previously
executed hereby re-affirms the form of At-Will Employment, Confidential
Information, Inventions Assignment and Arbitration Agreement, appended hereto as
Exhibit A (the “Confidential Information Agreement”). In the event of any
inconsistency between the terms of this Agreement and the terms of the
Confidential Information Agreement, this Agreement will prevail. In the event of
any dispute related to or based upon this Agreement or the Confidential
Information Agreement, the provisions of Section 12 of the Confidential
Information Agreement shall control the resolution of the dispute and the
allocation of the costs and expenses related thereto. .
13.    Assignment. This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void. This Section 13 will in no way prevent Executive from transferring any
vested property he owns.
14.    Notices. All notices, requests, demands and other communications called
for hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally; (b) one (1) day after being sent overnight by
a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:
If to the Company:
222 South Mill Ave. , Suite 800
Tempe, Arizona 85281
Attn: Senior Director of Human Resources


With copy to:



Malhotra Employment Agt.doc    -10-

--------------------------------------------------------------------------------



222 South Mill Ave., Suite 800
Tempe, Arizona 85281
Attn: Chief Legal Officer
If to Executive:
at the last residential address known by the Company.
With a copy to


Taft Stettinius & Hollister LLP
425 Walnut Street, Suite 1800
Cincinnati, OH 45202
Attn: James M. Zimmerman
15.    Severability. If any provision hereof becomes or is declared by a court
of competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.
16.    Arbitration. The parties agree that any and all disputes arising out of
the terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation and any of the matters herein released, will
be subject to binding arbitration in accordance with the terms of section 12 of
the Confidential Information Agreement. The Parties further agree that the
prevailing party in any arbitration will be entitled to injunctive relief in any
court of competent jurisdiction to enforce the arbitration award. The parties
hereby agree to waive their right to have any dispute between them resolved in a
court of law by a judge or jury. This paragraph will not prevent either party
from seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the Parties and the subject matter of their dispute
relating to Executive’s obligations under this Agreement and the Confidential
Information Agreement.
17.    Integration. This Agreement, together with the Confidential Information
Agreement, the Indemnification Agreement between the Company and Executive and
the forms of equity award agreements that describe Executive’s outstanding
Equity Awards, represents the entire agreement and understanding between the
parties as to the subject matter herein and supersede all prior or
contemporaneous agreements, whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in a writing and signed by duly authorized representatives of the parties
hereto. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise, or understanding that is not in
this Agreement. To the extent that any provisions of this Agreement conflict
with those of any other agreement to be signed upon Executive’s hire, the terms
in this Agreement will prevail.
18.    Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

Malhotra Employment Agt.doc    -11-

--------------------------------------------------------------------------------



19.    Survival. The Confidential Information Agreement and the Company’s and
Executive’s responsibilities under Sections 6, 7, 8, 11 and 12 will survive the
termination of this Agreement.
20.    Headings. All captions and Section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
21.    Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
22.    Governing Law. This Agreement will be governed by the laws of the state
of Arizona without regard to its conflict of laws provisions.
23.    Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
24.    Code Section 409A.
(a)    Notwithstanding anything to the contrary in this Agreement, no severance
payable to Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A of the Code and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Compensation Separation Benefits”) will be payable until Executive
has a “separation from service” within the meaning of Section 409A.
(b)    Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive’s separation from service, will become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive’s separation from service. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service but prior to the six (6) month anniversary of the
separation, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.
(c)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.

Malhotra Employment Agt.doc    -12-

--------------------------------------------------------------------------------



(d)    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit will not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above. For purposes of this Agreement, “Section 409A
Limit” will mean the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
(e)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.
25.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

Malhotra Employment Agt.doc    -13-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.


COMPANY:
LIMELIGHT NETWORKS, INC.


/s/ Robert Lento        Date: March 24, 2014
Robert Lento, CEO


EXECUTIVE:
/s/ Sajid Malhotra        Date: March 24, 2014
Sajid Malhotra


















[SIGNATURE PAGE TO MALHOTRA EMPLOYMENT AGREEMENT]

Malhotra Employment Agt.doc    -14-

--------------------------------------------------------------------------------



Exhibit A
FORM OF CONFIDENTIAL INFORMATION AGREEMENT

Malhotra Employment Agt.doc    -15-